Citation Nr: 1743397	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REMAND

The Veteran served on active duty from August 1977 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2016, the Board remanded this matter for additional development.

As part of the May 2016 Board remand, the RO apparently issued a supplemental statement of the case (SSOC) in May 2017.  The SSOC was mailed to an address other than the one of record and the claims file indicates that the mail was returned to VA.  In a September 2017 Appellate Brief, the Veteran's representative requested that the Veteran's remaining claims on appeal be remanded as the Veteran did not receive a SSOC after having undergone several VA examinations in April 2017.

As it appears the May 2017 SSOC was sent to the incorrect address, a remand is necessary to send the Veteran a copy of the SSOC at his correct address.  The mailing of the SSOC to the wrong address is a material defect necessitating a remand.  See 38 C.F.R. § 19.31 (b)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify the correct address for the Veteran.

2. The AOJ should then resend the May 2017 SSOC to the Veteran's correct address and his representative.  The Veteran and his representative should be given an appropriate time to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

